IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: DESIGNATION OF CHAIR AND           : No. 384
                                          :
VICE-CHAIR OF MINOR JUDICIARY             : MAGISTERIAL RULES DOCKET
                                          :
EDUCATION BOARD                           :


                                    ORDER


PER CURIAM:



             AND NOW, this 12th day of June, 2015, Magisterial District Judge Richard

G. King is hereby designated as Chair of the Minor Judiciary Education Board and

Magisterial District Judge James K. Reiley, as Vice-Chair, commencing July 1, 2015.